UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 113 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-33002 L-1 IDENTITY SOLUTIONS, INC. (Exact name of registrant as specified in its charter) 177 Broad Street Stamford, Connecticut06901 (203) 504-1100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 3.75% Convertible Senior Notes Due 2027 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date:35 Pursuant to the requirements of the Securities Exchange Act of 1934, L-1 Identity Solutions, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. L-1 IDENTITY SOLUTIONS, INC. Date: August 8, 2011 By: /s/ Celeste Thomasson Name: Celeste Thomasson Title: Vice President
